       Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 1 of 8. PageID #: 119




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TOKIO MARINE SPECIALTY                         )         CASE NO. 5:20-cv-854
INSURANCE CMPANY,                              )
                                               )
                                               )
                      PLAINTIFF,               )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         MEMORANDUM OPINION AND
                                               )         ORDER
SOUTH CHICAGO PROPERTY                         )
MANAGEMENT COMPANY, LTD.,                      )
                                               )
                     DEFENDANT.                )

       Plaintiff Tokio Marine Specialty Insurance Company, Ltd. (“Tokio Marine”) brought this

action on April 21, 2020 against defendant South Chicago Property Management Company, Ltd.

(“South Chicago”) for declaratory judgment and reformation of contract concerning an insurance

policy. (Doc. No. 1 [“Compl.”] ¶ 3.)

       Now pending before the Court is a motion to compel arbitration and dismiss or stay the

action filed by South Chicago. (Doc. No. 5 & 5-1 [collectively, “Mot.”].) South Chicago argues

that Tokio Marine’s claims are subject to an arbitration agreement. (Id. at 29.) Tokio Marine

opposes the motion (Doc. No. 8 [“Opp’n”]), and South Chicago filed a reply (Doc. No. 9

[“Reply”]).

       For the reasons that follow, South Chicago’s motion to compel arbitration and dismiss the

action is granted.
          Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 2 of 8. PageID #: 120




       I. BACKGROUND

           South Chicago is an additional named insured under the Premises Environmental

Coverage Policy Number PPK18453536 (the “Policy”) entered into by Tokio Marine and

Reserve Management Group. (Compl. ¶¶ 5, 6.) The Policy insures a piece of property South

Chicago owns in Chicago (the “Property”) for a coverage period of June 30, 2018 through June

30, 2010. (Id. ¶¶ 5, 7, 13.) The Policy includes an arbitration agreement that provides, in relevant

part:

           Any dispute, disagreement, or controversy arises [sic] out of the formation,
           interpretation, alleged breach, termination, or invalidity of this policy, or as to any
           other issue regarding the respective duties and responsibilities of us or any
           insured regarding this policy, shall be resolved through binding arbitration.
           Except with respect to the selection of the arbitration panel, the arbitration will be
           conducted in accordance with the rules of the American Arbitration Association
           (“AAA”) that are in effect as of the date a party first provides notice of its demand
           for arbitration to the other party in accordance with the policy’s notice provisions.

(Doc. No. 5-2, Premises Environmental Coverage, Policy Number PPK1845336 [“Policy”] at

751 (emphasis in original).)

           On November 8, 2019 South Chicago submitted a claim to Tokio Marine “for

remediation of [] historical pollutants on the Property and related groundwater [the “Claim”].”

(Compl. ¶ 18.) On February 11, 2020 Tokio Marine “determined that no coverage is available

under the Policy for the Claim[]” and denied the claim. (Id. ¶¶ 8, 22.) “South Chicago []

challenged Tokio Marine’s denial of coverage[.]” (Id. ¶ 25.)

           Tokio Marine argues that it “is entitled to declaratory relief that the Policy does not

provide coverage for the Claim.” (Id. ¶ 30.) And if “the Policy is determined to provide coverage



1
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           2
        Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 3 of 8. PageID #: 121




for the Claim” Tokio Marine argues that a provision of the Policy, “the Contamination Exclusion

Endorsement[,] … should be reformed so as to reflect the parties’ actual agreement that the

Policy should not provide coverage for the historical pollutants allegedly found at the Property.”

(Id. ¶ 102). Tokio Marine notes that the reformation of contract claim “is a contingent claim that

need not be decided if judgment is granted for Tokio Marine with respect to Count I.” (Id. ¶ 36.)

    II. LAW AND ANALYSIS

        A.       Standard of Review

        The Sixth Circuit applies a four-pronged test to determine whether to grant motions to

compel arbitration:

        first, [the court] must determine whether the parties agreed to arbitrate; second,
        [the court] must determine the scope of that agreement; third, if federal statutory
        claims are asserted, [the court] must consider whether Congress intended those
        claims to be non-arbitrable; and fourth, if the court concludes that some, but not
        all, of the claims in the action are subject to arbitration, it must determine whether
        to stay the remainder of the proceedings pending arbitration.

Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000).

        B.       Undisputed Issues

        South Chicago argues, and Tokio Marine does not dispute, that the first and third prongs

of the test in Stout are satisfied. (Mot. at 33–35; see Opp’n at 110.) The parties agreed to arbitrate

because “the Policy clearly and unambiguously provides that ‘[a]ny dispute, disagreement, or

controversy [sic] arises out of the formation, interpretation, alleged breach, termination, or

invalidity of this policy, or as to any other issue regarding the respective duties and

responsibilities of us or any insured regarding this policy, shall be resolved through binding


2
  Due to an apparent typographical error, the complaint contains two paragraphs numbered “10”. The Court refers to
the ¶ 10 that appears on page identification number 2.
                                                        3
       Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 4 of 8. PageID #: 122




arbitration.’” (Mot. at 33 (quoting Policy at 75 (emphasis in original)).) And the third prong is

inapplicable because the complaint “does not contain any federal statutory claims[.]” (Id. at 35.)

       Similarly, South Chicago argues, and Tokio Marine does not dispute, that the second

prong is satisfied with respect to Tokio Marine’s claim for declaratory judgment—that the claim

is within the scope of the Policy’s arbitration clause. (Mot. at 34; see Opp’n at 110.)

“Declaratory [j]udgment that the Policy does not provide coverage for South Chicago’s Claim, is

most certainly a ‘dispute, disagreement, or controversy’ regarding the ‘interpretation’ of the

Policy and/or an ‘issue regarding the respective duties and responsibilities of us … regarding this

policy.’” (Mot. at 34.)

       C.      Disputed Issues

       The only disputed issues in the case are whether Tokio Marine’s second cause of action

for reformation of contract is within the scope of the Policy’s arbitration clause, and depending

on the Court’s decision as to that issue, whether the case should be dismissed or stayed.

               1.         Agreement to Arbitrate Arbitrability

       The parties dispute what “reformation” is. South Chicago contends reformation “is a

‘dispute, disagreement, or controversy’ regarding the ‘formation’ or ‘interpretation’ of the

policy, and/or an ‘issue regarding the respective duties and responsibilities of us . . . regarding

this policy.’” (Mot. at 34.) Tokio Marine argues “[r]eformation addresses whether the contract,

as formed, reflects the mutual intent of the parties[,]” and is distinct from formation and

interpretation. (Opp’n at 112.)

       And the parties dispute the correct standard for when an arbitrator may reform a contract.

South Chicago argues that absent an express provision that the arbitrator may not reform the

                                                   4
        Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 5 of 8. PageID #: 123




contract, he may do so. (Reply at 116.) Conversely, Tokio Marine argues that absent an express

provision that the arbitrator may reform the contract, he may not do so.3 (Opp’n at 111.) The

Court need not address either dispute because, as discussed more thoroughly below, “the parties

agreed to arbitrate the issue of arbitrability.” (Reply at 115–16.)

         “[I]f a valid agreement exists, and if the agreement delegates the arbitrability issue to an

arbitrator, a court may not decide the arbitrability issue.” Henry Schein, Inc. v. Archer & White

Sales, Inc., —U.S.—, 139 S. Ct. 524, 530, 202 L. Ed. 2d 480 (2019) (internal citation omitted).

Rather, “‘courts must respect the parties’ decision as embodied in the contract’ and refer all

arbitrability questions to arbitration.” McGee v. Armstrong, 941 F.3d 859, 866 (6th Cir. 2019)

(quoting Henry Schein, Inc., 139 S. Ct. at 531). That is because “parties may agree to have an

arbitrator decide not only the merits of a particular dispute but also ‘gateway’ questions of

‘arbitrability,’ such as whether the parties have agreed to arbitrate or whether their agreement

covers a particular controversy.” Henry Schein, Inc., 139 S. Ct. at 529 (internal quotation

omitted). The question, then, is whether the arbitration agreement contained such a delegation

provision. See McGee, 941 F.3d at 867 (“[B]ecause the parties delegated the threshold

arbitrability question to an arbitrator, the District Court did not err in referring the contested


3
  Tokio Marine’s reliance on Printing Indus. Ass’n of N. Ohio, Inc. v. Int’l Printing and Graphic Commc’ns Union
Local No. 56, 578 F. Supp. 555 (N.D. Ohio 1983) to support its position that an arbitrator may never reform a
contract is misplaced. In Printing Indus., the collective bargaining agreement’s arbitration provision expressly
prohibited an arbitrator from reforming the contract: “The arbitrator will not have the authority to render a decision
which will add to, subtract from, or modify the specific provisions on [sic] this contract.” Id. at 557. Tokio Marine
points to no such provision in the Policy’s arbitration agreement. Moreover, the Ninth Circuit recently upheld an
arbitrator’s decision to reform a contract containing a similar provision, finding that “the arbitrator was authorized to
[reform the contract] upon finding the parties were mutually mistaken about the terms they agreed to[,]” despite a
no-add provision in the contract that prohibited the arbitrator from “detract[ing] from or alter[ing] in any way the
provisions of [the contract].” ASARCO LLC v. United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus.
& Serv. Workers Int'l Union, AFL-CIO, CLC, 910 F.3d 485, 489, 494 (9th Cir. 2018), cert. denied, 140 S. Ct. 111,
205 L. Ed. 2d 31 (2019).

                                                           5
       Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 6 of 8. PageID #: 124




claims to arbitration.”) (internal quotation omitted).

       The Sixth Circuit’s recent holding in Blanton v. Domino's Pizza Franchising LLC is

directly on point. 962 F.3d 842 (6th Cir. 2020). In Blanton, the Sixth Circuit held that a contract

which expressly incorporates the AAA Rules, such that the arbitration is to be governed by those

rules, contains “clear and unmistakable” evidence that the parties agreed to arbitrate arbitrability.

Blanton, 962 F.3d at 844–46 (record quotation and citation omitted). The court relied on R-6(a)

of the AAA’s Rules for the Resolution of Employment, which provides that “[t]he arbitrator

shall have the power to rule on his or her own jurisdiction, including any objections with respect

to the existence, scope or validity of the arbitration agreement.” Id. at 845 (record quotation and

citation omitted); see also Blanton v. Domino’s Pizza Franchising LLC, No. 18-cv-13207, 2019

WL 5543027, at *5 (E.D. Mich. Oct. 25, 2019).

       Here, just as in Blanton, the arbitration agreement provides that “arbitration will be

conducted in accordance with the rules of the … AAA[.]” (Policy at 75.) The AAA Rules

include R-7(a), which similar to R-6(a), provides that “[t]he arbitrator shall have the power to

rule on his or her own jurisdiction, including any objections with respect to the existence, scope,

or validity of the arbitration agreement or to the arbitrability of any claim or counterclaim.”

American Arbitration Association, Commercial Arbitration Rules and Mediation Procedures, 13

(Oct. 1, 2013) https://www.adr.org/sites/default/files/CommercialRules_Web.pdf.

       The parties’ arguments about whether reformation is a “dispute, disagreement, or

controversy aris[ing] out of the formation [or] interpretation” of the Policy concerns the scope of

the arbitration agreement, which is within the arbitrator’s power. Id. And the parties’ arguments

about whether a claim for reformation of contract is arbitrable are “objection[s] with respect to

                                                  6
       Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 7 of 8. PageID #: 125




… the arbitrability of a[] claim[,]” which is also within the arbitrator’s power. Id. Therefore, the

question of whether Tokio Marine’s reformation of contract claim is within the scope of the

arbitration agreement is itself arbitrable.

                2.      Stay or Dismiss

        Tokio Marine requests that the Court stay the proceedings pending arbitration. (Opp’n at

112.) South Chicago contends that, since both counts are subject to arbitration, the case should

be dismissed. (Mot. at 35.)

        While the FAA “provides for a stay of proceedings when an issue is referable to

arbitration[,]” Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003) (citing 9

U.S.C. §§ 3, 4), “litigation in which all claims are referred to arbitration may be

dismissed.” Hensel v. Cargill, Inc., 198 F.3d 245 (table), 1999 WL 993775, at *4 (6th Cir. Oct.

19, 1999) (citations omitted); see also Ozormoor v. T-Mobile USA, Inc., 354 F. App’x 972, 975

(6th Cir. 2009) (“[Plaintiff] challenges the dismissal of his suit, asserting that 9 U.S.C. § 3

requires district courts to stay suits pending arbitration rather than dismiss them. We have

already rejected that argument.”); Integrated Aircraft Sys., Inc. v. Porvair Filtration Grp., LTD,

No. 5:12-cv-493, 2012 WL 3263516, at *1 (N.D. Ohio Aug. 9, 2012) (“In cases where all claims

are referred to arbitration, the case may be dismissed rather than merely stayed”).

        The same holds true where the parties have agreed to arbitrate the question of

arbitrability. In Blanton, for example, the Sixth Circuit affirmed the district court’s order

dismissing the case, rather than staying the action pending arbitration, after the court referred

claims to an arbitrator to determine their arbitrability. Blanton, 2019 WL 5543027, at *6, aff’d,

962 F.3d 842 (6th Cir. 2020); see, e.g., Great Am. Ins. Co. v. Johnson Controls, Inc., No. 1:20-

                                                 7
       Case: 5:20-cv-00854-SL Doc #: 10 Filed: 10/02/20 8 of 8. PageID #: 126




cv-96, 2020 WL 4569126, at *9–10 (S.D. Ohio Aug. 7, 2020) (compelling arbitration to

determine the arbitrability of a claim and dismissing, rather than staying, the civil action).

       Accordingly, since the declaratory judgment claim is subject to arbitration and the

reformation of contract claim is subject to arbitration to determine arbitrability, the Court will

dismiss the action.

   III. CONCLUSION

       South Chicago’s motion to compel arbitration is GRANTED, and this case is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.



Dated: October 2, 2020
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                                  8
